Title: From George Washington to Thomas Newton, Jr., 1 August 1788
From: Washington, George
To: Newton, Thomas Jr.



Sir,
Mount Vernon August 1st 1788

Your letters of the 14th & 19 Ulto came duly to hand, as did the sample of Shingles by Captn Slacum. I did not conceive that under the present dearth of Cash that the price of this article would have been so high as you mentioned.
Capt. Slacum, with whom I have conversed on this subject, thinks as you do, that Juniper Shingles would answer my purpose as well as any other would—and suggested farther, the propriety (their covering being intended for a Barn) of making it of 3 feet shingles instead of 18 Inches which (according to his account) are of sufficient thickness and run from 7 to 10 Inches broad—suppose 8 Inches on an average the price he says is 7 or 8 Dollars pr M—but whether he meant delivered here, or that it was the price at the place of Exportation it did not at the time occur to me to ask him. If the former, & he is right as to the weadth &c. tho’ the original cost of them would amount to about

the same as 18 Inch shingles, yet as I should save in the Articles of Nails, laths &c. they would be preferable.
Under this statement, if you could send me 25,000, the money (except for the freight which I would pay on delivery) to be paid in 3 or 4 Months (which is as soon as I could Raise it from my Wheat or Barley) I should be very glad to have them forwarded to me without delay; & shall depend on your doing the whole on the best terms, for me—pray let me hear from you immediately as the Walls of my building will soon require a roof. If these cannot be had or do not come up to Captn Slacums discription, I must in that case request you to send me 100,000 18 Inch Shingles (if to be had on the above credit) of Juniper, agreeably to your own account of them. I am &ca

Go. Washington

